In an action by the infant plaintiff for personal injuries and by her father for medical expenses, judgment in favor of the defendant, entered upon the verdict of a jury, reversed on the law and the facts and a new trial granted, with costs to abide the event. While crossing the street approximately in the middle of the block, the infant plaintiff was injured by coming in contact with an automobile driven by the defendant. Upon the trial the defendant, despite plaintiffs’ objections, was permitted to interrogate the mother of the infant as to the instructions she had given the child to cross streets only at Intersections. At the time of the accident the child was about nine years of age. The testimony was irrelevant and inadmissible. If any adverse implication was to be inferred therefrom, such implication has been abolished by statute. (Dom. Rel. Law, § 73.) The questions from which the jury might infer that the plaintiffs had Americanized their name were also irrelevant. The exclusion of the report filed with the Motor Vehicle Bureau by the defendant was prejudicial error. The report contained statements in conflict with the testimony given by the defendant upon the trial and was admissible to show such contradictions. As there is to be another trial we also state that, in our opinion, the testimony of the witness Bauries as to the statements he heard after the accident were sufficiently connected with the defendant to make them admissible. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.